TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00329-CR


                             Christopher Michael Ferris, Appellant

                                                 v.

                                   The State of Texas, Appellee


             FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
         NO. 19-1663-K26, THE HONORABLE GARY HARGER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Christopher Michael Ferris has filed a motion for extension of time to

file his notice of appeal. Appellant was sentenced on May 24, 2021. He filed a motion for a new

sentencing hearing on July 14 and a Late Notice of Appeal on July 15, stating that the notice of

appeal was late due to a calendaring error. On July 27, he filed a motion for extension of time in

this Court, providing more information about the error.

               In a criminal case, a defendant must file his notice of appeal within thirty days

after the trial court sentences him in open court—or within ninety days, if he timely files a

motion for new trial. Tex. R. App. P. 26.2(a); see id. R. 21.4(a) (motion for new trial must be

filed within thirty days of date sentence is imposed or suspended in open court). Although a

court of appeals may extend the time to file a notice of appeal, it may do so only when the

defendant files a notice of appeal and a motion for extension of time to file the appeal within

fifteen days of the original deadline. See id. R. 26.3.
               The deadline for filing a motion for new trial was June 23, and, thus, appellant’s

motion for a new sentencing hearing did not extend his appellate deadline, meaning appellant’s

notice of appeal and motion for extension of time were filed outside the window for appeal.

See id. In the absence of a timely filed notice of appeal, we have “no option” but to dismiss an

untimely filed appeal in a criminal case. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim.

App. 2012); see Gonzalez v. State, No. 03-20-00172-CR, 2020 WL 3480370, at *1 (Tex. App.—

Austin June 26, 2020, no pet.) (mem. op., not designated for publication).

               We therefore dismiss this appeal for want of jurisdiction. See Castillo, 369 S.W.3d

at 202 (explaining that even being late by “one day is enough to deprive the appellate court

of jurisdiction to consider appellant’s appeal under the Texas Rules of Appellate Procedure”);

see also Carranza v. State, No. 03-20-00155-CR, 2020 WL 2073735, at *1 (Tex. App.—Austin

Apr. 30, 2020, no pet.) (mem. op., not designated for publication) (dismissing appeal after

determining that notice of appeal was filed three days late).1



                                              __________________________________________
                                              Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Dismissed for Want of Jurisdiction

Filed: August 13, 2021

Do Not Publish


       1
         The remedy for a late-filed notice of appeal is to file a post-conviction writ of habeas
corpus. See Tex. Code Crim. Proc. art. 11.05; Parr v. State, 206 S.W.3d 143, 145 (Tex. App.—
Waco 2006, no pet.) (“An article 11.07 of the Code of Criminal Procedure writ must be made
returnable to the Court of Criminal Appeals because that court has the exclusive authority to
grant post-felony conviction relief, such as an out-of-time appeal, if the defendant is then
confined as a result of that final felony conviction.”).
                                                 2